PER CURIAM.
[1] Where months after a creditors’bill has been-filed, and the defendant has appeared and filed an answer admitting the - indebtedness to the complainant and all the equities set up in the bill, and consented to the appointment of receivers, and where under orders of court receivers have entered upon the administration of the property of the defendant, incurring obligations and large expenditures, it is too late to urge that, inasmuch as the complainant’s claim has not been reduced to judgment, the suit should be dismissed because the-complainant had an adequate remedy at law. See Hollins v. Brierfield Coal & Iron Co., 150 U. S. 371, 380, 381, 14 Sup. Ct. 127, 37 L. Ed. 1113; Brown v. Lake Superior Iron Co., 134 U. S. 530, 10 Sup. Ct. 604, 33 L. Ed. 1021; Reynes v. Dumont, 130 U. S. 354, 9 Sup. Ct. 486, 32 L. Ed. 934. And see Fed. Rep. Dig. vol. 7, Eq. § 53.
[2] Inasmuch as the equity proceedings looking to the liquidation, of the affairs of the Yaryan Naval Stores Company were instituted more than six months prior to the alleged voluntary bankruptcy proceedings, wherein it is claimed the Yaryan Naval Stores Company was-adjudicated a bankrupt, the proceedings in the District Court in this-*759case were not necessarily affected. See Pickens v. Roy, 187 U. S. 177, 23 Sup. Ct. 78, 47 L. Ed. 128; Metcalfe v. Barker, 187 U. S. 165, 23 Sup. Ct. 67, 47 L. Ed. 122; Eyster v. Gaff, 91 U. S. 521, 23 L. Ed. 403; In re Heckman, 140 Fed. 859, 72 C. C. A. 8 (C. C. A. 9); Sample v. Beasley, 158 Fed. 607, 85 C. C. A. 429 (C. C. A. 5).
On the record we find no reversible error in the proceedings of the lower court. The decree appealed from appears to have been regularly rendered in due course of proceedings, and the same is affirmed.